Indictment for larceny. From judgment on a verdict of guilty, defendant, Lewis McCall, appealed to the Supreme Court.
Defendant assigns as error the failure of the court in its charge to the jury to define the crime of larceny, as charged in the indictment, and also to state in a plain and correct manner the evidence given in the case, and to declare and explain the law arising thereon. C. S., 564. Upon a careful examination of the charge as contained in the case on appeal, served by defendant's counsel, and accepted by the Solicitor for the state, we must sustain this assignment of error, on the authority of S. v. Eunice,194 N.C. 409. Defendant is entitled to a
New trial.